Slip Op. 08 - 50

   UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                        :
AGRO DUTCH INDUSTRIES LIMITED, :
                                        :
                  Plaintiff,            :
                                        :
                  v.                    :                  Before: MUSGRAVE, Senior Judge
                                        :                  Court. No. 02-00499
UNITED STATES,                          :
                                        :
                  Defendant,            :
                                        :
                  and                   :
                                        :
COALITION FOR FAIR PRESERVED            :
MUSHROOM TRADE,                         :
                                        :
                  Defendant-Intervenor. :
____________________________________:

                                         JUDGMENT

        The plaintiff having interposed a motion pursuant to USCIT Rule 56 .2 for judgment upon
the record compiled by the International Trade Administration, U.S. Department of Commerce
(“ITA”) sub nom. Certain Preserved Mushrooms From India: Final Results of Antidumping Duty
Admin. Review, 67 Fed. Reg. 46,172 (July 12, 2002); and the ITA having filed herein its Results of
Redetermination Pursuant to Remand, dated April 3, 2008, pursuant to Slip Op. 07-185 (Dec. 26,
2007); and this court having reviewed those results of redetermination and not having received any
comments thereon or opposition thereto from any party to this case; now therefore, after due
deliberation, it is

       ORDERED, ADJUDGED and DECREED that the ITA’s Results of Redetermination
Pursuant to Remand dated April 3, 2008 be, and they hereby are, sustained.




                                               /s/ R. Kenton Musgrave
                                               R. KENTON MUSGRAVE, Senior Judge
Dated: May 8, 2008
       New York, New York